NOT FOR PUBLICATION
                                                                           FILED
                                                                           APR 16 2014
                    UNITED STATES COURT OF APPEALS
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


JOSHUA DIMMIG, a single man,                     No. 12-15953

              Plaintiff - Appellant,             D.C. No. 4:09-cv-00189-CKJ

  v.
                                                 MEMORANDUM*
COUNTY OF PIMA, a political
subdivision of the State of Arizona;
CLARENCE DUPNIK, Pima County
Sheriff; LAURA YBARRA, Pima County
Sheriff; SCOTT MCLEOD, Pima County
Sheriff Deputy; STEVEN LOVE, Pima
County Sheriff Deputy,

              Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                       Argued and Submitted April 10, 2014
                            San Francisco, California

Before: SILVERMAN, W. FLETCHER, and BYBEE, Circuit Judges.

       Plaintiff Joshua Dimmig appeals the district court’s grant of summary

judgment to defendants on his 42 U.S.C. § 1983 claim for a violation of his Fourth

Amendment right to be free from excessive force during a seizure. We affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Plantiff does not argue that the police car’s rolling over him was anything

but an accident. Police officers’ conduct only implicates the Fourth Amendment

when it involves “means intentionally applied.” Brower v. Cnty. of Inyo, 489 U.S.
593, 597 (1989). “[T]he Fourth Amendment addresses ‘misuse of power,’ Byars v.

United States, 273 U.S. 28, 33 (1927), not the accidental effects of otherwise

lawful government conduct.” Id. at 596. Here, because the car was not a “means

intentionally applied,” the Fourth Amendment was not implicated.

      Nor does this court’s “‘continuing seizure’ rule, which provides that ‘once a

seizure has occurred, it continues throughout the time the arrestee is in the custody

of the arresting officers,” Torres v. City of Madera, 524 F.3d 1053, 1056 (9th Cir.

2008) (quoting Robins v. Harum, 773 F.2d 1004, 1010 (9th Cir. 1985)), help

plaintiff. Even under the continuing seizure rule, the officers must apply a use of

force—in other words, a means intentionally applied, Brower, 489 U.S. at 597—to

implicate the Fourth Amendment.

      Because the officers’ negligent conduct causing the accident did not

implicate the Fourth Amendment, we affirm the grant of summary judgment.

      AFFIRMED.




                                         -2-